DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 – 2, 7 – 16, and 21 – 29 are allowed.
The following is an examiner’s statement of reasons for allowance:
It is determined that Noji et al. (US 2013/0345088 A1, cited in the IDS) is the closest art, teaching a microscopic body detection device (claimed in independent claim 13) comprising:
a substrate including a surface having a plurality of cavities formed therein so as to be separated from each other such that microscopic bodies are enclosed in the cavity; but the prior art of record fails to teach or reasonably suggest:
an insertion member arranged above a cavity-formed surface of the substrate,
the insertion member including a support section for determining a relative position of the insertion member relative to the substrate,
a solution introduction space being provided between the cavity-formed surface of the substrate and a bottom surface of the insertion member arranged above the cavity-formed surface to face the cavity-formed surface,
a solution discharge space being provided that is in communication with the solution introduction space, the solution discharge space being provided

between the substrate and the insertion member, within the substrate, and/or within the insertion member, and
a flow passage being formed in the insertion member and/or the substrate, the flow passage having an outlet in the solution introduction space.
	With respect to independent claims 1 and 10 – 12 (which are a method claim), because of the similar allowable subject matter as in claim 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIHO KIM whose telephone number is (571)270-1628. The examiner can normally be reached M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571)272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KIHO KIM
Primary Examiner
Art Unit 2884



/Kiho Kim/Primary Examiner, Art Unit 2884